DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 04/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is directed to “modify the user interface element to modify an audio device volume at a first predetermined rate” which depends on amended claim 1 “wherein based on the first pressure parameter value and the time value, modify a user interface element of the gaming device associated with a wagering function of the wagering game
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is directed to “a tutorial feature of the gaming device” which depends on amended claim 1 “wherein based on the first pressure parameter value and the time value, modify a user interface element of the gaming device associated with a wagering function of the wagering game” (emphasis added).  The amended language now indicates that the modified user interface element is associated with a wagering function of the wagering game and therefore it is unclear how modifying a tutorial feature is associated with a wagering function.  Specifically the tutorial being outputted is part of the output and is not part of the wagering function even if it is part of the wagering game.  Clarification is requested.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 is directed to “pause a win presentation feature of the gaming device” which depends on amended claim 1 “wherein based on the first pressure parameter value and the time value, modify a user interface element of the gaming device associated with a wagering function of the wagering game” (emphasis added).  The amended language now indicates that the modified user interface element is associated with a wagering function of the wagering game and therefore it is unclear how modifying a win presentation is associated with a wagering function.  Specifically the wing presentation being outputted is part of the output and is not part of the wagering function even if it is part of the wagering game.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrill et al. (US Pub. No. 2008/0113772 A1 hereinafter referred to as Burrill) in view of Yoon (US Pub. No. 2011/0063248).
As per claims 1, 14, and 17, Burrill teaches a gaming device, method, and system (abstract and Fig. 3 see electronic casino gaming table) comprising: an input device comprising a pressure sensor 
As per claims 2, 15, and 18, Burrill does not teach a gaming device, method, and system wherein the instructions that cause the processor circuit to determine the time value further cause the processor circuit to: receive, from the pressure sensor of the input device, a second pressure parameter value corresponding to a second amount of pressure being applied to the input device by the player at a second time, wherein the second amount of pressure is within the first range of pressure amounts, and 
As per claims 3 and 19, Burrill does not teach a gaming device or system wherein the instructions that cause the processor circuit to determine the time value further cause the processor circuit to: receive, from the pressure sensor of the input device, a plurality of intermediate pressure parameter values at a plurality of intermediate times between the first time and the second time, 

As per claim 5, Burrill does not teach a gaming device wherein the instructions that cause the processor circuit to modify the user interface element of the gaming device further cause the processor circuit to: in response to the time value satisfying a predetermined time threshold, modifying the user interface element to display a first modified user interface element at a display device of the gaming device; and in response to the time value failing to satisfy the predetermined time threshold, modifying the user interface element to display a second modified user interface element at the display device of the gaming device.  However, Burrill teaches a touch screen (paragraph [0435]) and Yoon teaches a touch screen device (abstract) wherein the interaction with the touch screen device is controlled based on a pressure level applied (abstract, Fig. 1, and paragraph [0036] see pressure sensor touch screen) wherein a time of value is detected for a time period wherein a touch pressure is applied in order to determine what type of input is presented (Fig. 2, item s220 and paragraph [0050]) with if the pressure is maintained for a first threshold amount the system enters into a pressure sensitive mode (Fig. 2, item s240 and paragraphs [0008] and [0051]-[0053]) with a modification of the input based on changes to the 
As per claim 6, Burrill does not teach a gaming device wherein the instructions that cause the processor circuit to modify the user interface element of the gaming device further cause the processor circuit to: in response to the first pressure parameter value satisfying a predetermined pressure threshold and the time value satisfying a predetermined time threshold, modifying the user interface element to display a first modified user interface element at a display device of the gaming device; in response to the first pressure parameter value satisfying the predetermined pressure threshold and the time value failing to satisfy the predetermined time threshold, modifying the user interface element to display a second modified user interface element at the display device of the gaming device; in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value satisfying the predetermined time threshold, modifying the user interface element to display a third modified user interface element at the display device of the gaming device; and in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value failing to satisfy the predetermined time threshold, modifying the user interface element to display a fourth modified user interface element at the display device of the gaming device.  However, Burrill teaches a touch screen (paragraph [0435]) wherein in response to the first pressure parameter 
As per claim 7, Burrill does not teach a gaming device wherein the instructions that cause the processor circuit to modify the user interface element of the gaming device further cause the processor circuit to: in response to the first pressure parameter value satisfying a predetermined pressure threshold and the time value satisfying a predetermined time threshold, modify the user interface element to modify an audio device volume at a first predetermined rate; in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value satisfying the predetermined time threshold, modify the user interface element to modify the audio device volume at a second predetermined rate lower than the first predetermined rate; in response to the first pressure parameter value satisfying the predetermined pressure threshold and the time value failing to satisfy the predetermined time threshold, modify the user interface element to modify the audio device volume by a first predetermined volume amount; and in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value failing to satisfy the predetermined time threshold, modify the user interface element to modify the audio device volume by a second predetermined volume amount lower than the first predetermined volume amount.  However, Yoon teaches a touch screen device (abstract) wherein the interaction with the touch screen 
As per claim 8, Burrill does not teach a gaming device wherein the instructions that cause the processor circuit to modify the user interface element of the gaming device further cause the processor circuit to: in response to the first pressure parameter value satisfying a predetermined pressure threshold and the time value satisfying a predetermined time threshold, modify a current bet amount .
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrill et al. (US Pub. No. 2008/0113772 A1 hereinafter referred to as Burrill) and Yoon (US Pub. No. 2011/0063248) in view of Augustine et al. (US Pub. No. 2015/0294534 A1 hereinafter referred to as Augustine).
As per claim 9, Burrill does not teach a gaming device wherein the instructions that cause the processor circuit to modify the user interface element of the gaming device further cause the processor circuit to: in response to the first pressure parameter value satisfying a predetermined pressure threshold and the time value satisfying a predetermined time threshold, toggle an autoplay feature of the gaming device; in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value satisfying the predetermined time threshold, activate the autoplay feature; in response to the first pressure parameter value satisfying the predetermined pressure threshold and the time value failing to satisfy the predetermined time threshold, play a first predetermined number of wagering games; and in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value failing to satisfy the predetermined 
As per claim 11, Burrill does not teach a gaming device wherein the instructions that cause the processor circuit to modify the user interface element of the gaming device further cause the processor circuit to: in response to the first pressure parameter value satisfying a predetermined pressure threshold and the time value satisfying a predetermined time threshold, pause a win presentation feature of the gaming device; in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value satisfying the predetermined time threshold, decrease a current presentation speed of the win presentation feature; in response to the first pressure parameter value satisfying the predetermined pressure threshold and the time value failing to satisfy the predetermined time threshold, deactivate the win presentation feature; and in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value failing to satisfy the predetermined time threshold, increase the current presentation speed of the win presentation feature.  However, Yoon teaches a touch screen device (abstract) wherein the interaction with the touch screen device is controlled based on a pressure level applied (abstract, Fig. 1, and paragraph [0036] see pressure sensor touch screen) wherein a time of value is detected for a time period wherein a touch pressure is applied in order to determine what type of input is presented (Fig. 2, item s220 and paragraph [0050]) with if the pressure is maintained for a first threshold amount the system enters into a pressure sensitive mode (Fig. 2, item s240 and paragraphs [0008] and [0051]-[0053]) with a modification of the input, including speed of a user interface element change, based on .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrill et al. (US Pub. No. 2008/0113772 A1 hereinafter referred to as Burrill) and Yoon (US Pub. No. 2011/0063248) in view of Carpenter et al. (US Pub. No. 2018/0089954 A1 hereinafter referred to as Carpenter).
.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrill et al. (US Pub. No. 2008/0113772 A1 hereinafter referred to as Burrill) and Yoon (US Pub. No. 2011/0063248) in view of Washington et al. (US Pub. No. 2016/0171827 A1 hereinafter referred to as Washington) and Kurabayashi (US Pub. No. 2018/0373376 A1).
As per claim 12, Burrill does not teach a gaming device wherein the instructions that cause the processor circuit to modify the user interface element of the gaming device further cause the processor circuit to: in response to the first pressure parameter value satisfying a predetermined pressure threshold and the time value satisfying a predetermined time threshold, cause a graphical game element of the user interface element to fire a series of first graphical projectiles; in response to the first 
As per claim 13, Burrill does not teach a gaming device wherein the instructions that cause the processor circuit to modify the user interface element of the gaming device further cause the processor circuit to: in response to the first pressure parameter value satisfying a predetermined pressure threshold and the time value satisfying a predetermined time threshold, cause a graphical vehicle element in the user interface element to accelerate at a first acceleration rate for a first amount of time; in response to the first pressure parameter value failing to satisfy the predetermined pressure threshold and the time value satisfying the predetermined time threshold, cause the graphical vehicle element to .
Response to Arguments
Applicant’s arguments, see arguments regarding dependent claims over the previous primary art, filed 04/12/2021, with respect to the rejection(s) of claim(s) 1-20 under Kurabayashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burrill with Yoon.  Specifically Burrill better teaches the wagering game elements of amended claim 1 which reads better on current dependent claims with the elements of Yoon regarding time and pressure when taking those dependents into consideration.  Examiner though contends that certain input mapping is an obvious .
As per claims 14 and 17 examiner notes they include similar limitations excluding wagering input language found in claim 1.  For the purpose of easier reading they are grouped together since examiner is of the opinion they will be amended in similar fashion when applicant considers the rejection of those claims.  Should they be amended in significantly different manner the rejection will be split apart.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wichinsky (US Pub. No. 2009/0174146 A1) teaches a skill and wagering game comprising a force element in order to manipulate a gaming object wherein the player can set the machine to automatically play a number of turns.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/1/2021